ORDER
PER CURIAM.
Tina Ray (hereinafter, “Movant”) appeals from the judgment denying her Rule 24.035 motion for post-conviction relief without a hearing in that her trial counsel was ineffective for failing to inform her that upon completion of a long term drug treatment program Movant would be eligible for probation and not parole.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed. Rule 84.16(b).